DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 8/20/2021 to claim 19 has been entered. Claims 20-21 and 31-32 have been canceled. Claims 19, 22-30 and 33-35 remain pending, of which claims NUMBERS are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Interpretation
Claim 19 recites an intended use of the composition “for use in transfusion medicine”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, applicant should note that the limitation “for use in transfusion medicine” does not limit to the product be capable of use for any specific type of transfusion medicine, but rather it limits the product as broadly being useful in the field of transfusion medicine.
Claim 19 is drawn to a composition with “reduced” levels of leukocytes, platelets, and pathogens. Since the independent claim does not limit to the level which the leukocytes, platelets, and pathogens are reduced to, and does not limit to what the reduction is in comparison to for leukocytes and platelets, this limitation is broad to include all levels of leukocytes and platelets that are lower than maximal levels.
Claim 19 recites “wherein said reduced pathogens are compared to a red blood cell composition not treated to eliminate pathogens.” It is noted that the claim does not limit to a product wherein pathogens have been eliminated, nor does the claim recite a product-by-
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 22-30 and 33-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Yoshida et al (2007, Vox Sanguinis, 92, 22–31) as evidenced by Basu et al (2014, Indian Journal of Anaesthesia, 58(5): 529-537; reference U).
Regarding claim 19, Yoshida teaches a method of reducing damage to a human red blood cell transfusion sample during storage by depleting oxygen from a red blood cell sample, 2” (removal CO2 reads on less than 5 mmHg) (see page 29). Yoshida Regarding claims 33-35, Yoshida teaches the solution comprises an anticoagulant, CP2D, and that AS-3 solution is used (reads on comprising nutrients and saline) (see page 23).  
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition. Since Yoshida anticipates the claimed structure of the composition, Yoshida’s composition also anticipates these inherent properties. 
Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg.
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention. Once a product appearing to be substantially 2 in the composition is less than 5 mmHg, but since Yoshida teaches their treatment “effectively removed CO2” from their product, it appears that Yoshida’s product has less than 5 mmHg CO2 remaining and is therefore either identical or an obvious variant of the claimed product. A person of ordinary skill in the art would have also had a reasonable expectation of success in reducing the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. The skilled artisan would have been motivated to reduce the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed.
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Yoshida does not explicitly teach that the pathogens are reduced noting that Yoshida does not mention pathogens. This argument appears to be directed to the recitation “wherein said reduced pathogens are compared to a red blood cell composition not treated to eliminate pathogens” in claim 19. As noted above, the claim does not limit to a product wherein pathogens have been eliminated, nor does the claim recite a product-by-process step com completely eliminating pathogens. Furthermore, as the claims are drawn to a product and not a process, a step of comparing is not read into the claims. Therefore, this limitation is interpreted to be describing the limitation of “reduced pathogens” as being reduced (lower) when compared to any sample that has not been “treated to eliminate pathogens”. Therefore this limitation is broad to include all levels of pathogens that are lower than maximal levels. As stated in the rejection, Yoshida teaches the red blood cells were prepared by spinning down whole blood followed by manual separation of the cells, and that the following steps were done using sterile conditions and Basu is an inherency reference that is cited solely as evidence that spinning down whole blood inherently separates the red blood cell fraction and a plasma 
Applicant alleges that Yoshida does not explicitly teach that the O2 is less than 10 mmHg and that the CO2 is less than 5 mmHg in the product. However, as stated above Yoshida does explicitly teach that the O2 is less than 10 torr (mmHg) see for example section I of Materials and Methods, page 23, and Figure 1. Furthermore, as stated above, while Yoshida does not explicitly state that the CO2 in the composition is less than 5 mmHg, since Yoshida teaches their treatment “effectively removed CO2” from their product, it appears that Yoshida’s product has less than 5 mmHg CO2 remaining and is therefore either identical or an obvious variant of the claimed product. Furthermore, a person of ordinary skill in the art would have also had a reasonable expectation of success in reducing the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. The skilled artisan would have been motivated to reduce the CO2 to less than 5 mmHg because Yoshida teaches that the CO2 is effectively removed. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653